— In an action to recover damages for wrongful death and personal injuries, etc., the defendant Samuel Brown appeals from so much of an order of the Supreme Court, Rockland County (Gurahian, J.), entered September 17, 1985, as denied his motion to stay any further proceedings in this action pending completion of his appeal to this court from a judgment of conviction involving the same death and injury involved in the instant matter.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
An application for a stay of the proceedings in an action is addressed to the discretion of the court. Clearly, Special Term did not abuse its discretion in denying the defendant Brown’s motion to stay any further proceedings in the instant wrongful death and personal injury action. The record on appeal is devoid of any showing of prejudice which would inure to Brown as a result of the denial of a stay. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.